DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species, as outlined by the following Subspecies, are (information on how to elect follows): 

Subspecies 1.a. the acoustic sensor being a single AIRtrac sensor
Subspecies 1.b. the acoustic sensor being a plurality of AIRtrac sensors
Subspecies 1.c. the acoustic sensor being PVDF or PZT elements
Subspecies 1.d. the acoustic sensor being a single SONAR array
Subspecies 1.e. the acoustic sensor being a plurality of SONAR arrays

Subspecies 2.a. the acoustic sensor being installed internal to the mixing drum
Subspecies 2.b. the acoustic sensor being installed external to the mixing drum
Subspecies 2.c. the acoustic sensor having an outside sensor mounted external to the mixing drum and an inside sensor mounted internal to the mixing drum

Subspecies 3.a. the slump characteristic being based upon noise characteristic at different special locations
Subspecies 3.b. the slump characteristic being based upon a post exist angle of the vane at which release occurs
Subspecies 3.c. the slump characteristic being based upon a differential flow characteristic
Subspecies 3.d. the slump characteristic being based in SoS

Subspecies 4.a. the mixer drum having vanes
Subspecies 4.b. the mixer drum having sampling scoops

Subspecies 5.a. sensing when the concrete is lifted by a vane and sensing when the concrete flows off the vane back into the mixture
Subspecies 5.b. sensing when the concrete flows off a vane and sensing the concrete remixing
Subspecies 5.c. sensing differential slurry speed
Subspecies 5.d. sensing the flow rate of concrete at first and second depths
Subspecies 5.e. sensing the speed of sound of the concrete is a plurality of different planes
Subspecies 5.f. sensing first and second levels of entrained air

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant should elect one of Subspecies 1.a. – 1.e. and one of Subspecies 2.a. - 2.c. and one of Subspecies 3.a. – 3.d. and one of Subspecies 4.a. and 4.b. and one of Subspecies 5a. – 5.f., thus forming a single elected Species. Applicant is respectfully reminded to elect a combination of Subspecies expressly disclosed by the filed specification. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1 and 39.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature as outlined in Claims 1 and 39, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2017/0217047.  See ISR submitted by the applicant dated 12 August 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856